DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 08/01/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5, 13, and 18 are objected to because of the following informalities:  
Claims 3 and 4 contain an extra period.
Claim 5 [line 3] recites ‘the corresponding field characteristic indicia' ; however, it should recite - - a corresponding field characteristic indicia - -.
Claim 13 [line 4] recites ‘plurality of indicia element' ; however, it should recite - - plurality of indicia elements - -.
Claim 18 [line 12] recites ‘the association of the visual indicia with values of the agricultural characteristic' ; however, it should recite - - an association of the visual indicia with values of the agricultural characteristic - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ground engaging elements that propel the mobile agricultural machine about an agricultural field and a data distribution element indicative of a data distribution of values of the characteristic in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “the location of each field characteristic indicia in the map.”  The claim does not previously recite a location or “field characteristic indicia in the map.”  The claim does previously recite “each field characteristic indicia of the plurality of field characteristic indicia.”  It is unclear how these limitations are intended to relate.  For the purposes of examination, this limitation is interpreted as:
a corresponding location in the map of each field characteristic indicia of the plurality of field characteristic indicia

Claim 1 further recites “the values of the characteristic in the field data.”  The claim does not previously recite values of the characteristic in the field data.  The claim does previously recite “georeferenced values of a characteristic” and “a range of values of the characteristic at the location of each field characteristic indicia in the map.”  It is unclear how these limitations are intended to relate.  For the purposes of examination, this limitation is interpreted as:
corresponding values in the field data of the characteristic

Claim 1 further recites “the section of the data distribution indicator to which the bin that each bin display element represents corresponds.”   The claim previously recites “a section of the data distribution indicator.”  It is unclear how these limitations are intended to relate.  For the purposes of examination, this limitation is interpreted as:
a corresponding section of the data distribution indicator to which the bin that each bin display element represents corresponds

Claim 1 further recites:
[line 15], a plurality of bins
[line 15], each bin in the plurality of bins
[line 17], a corresponding bin display element
[line 18], each bin display element
[lines 19, 22], the bin that each bin display element represents
It is unclear how these limitations are intended to relate.  It is unclear how “the bin” relates to the previously recited bins.  It is unclear how “each bin display element” relates to “a corresponding bin display element.”  For the purposes of examination, these limitations are interpreted as:
[line 15], a plurality of bins
[line 15], each bin in the plurality of bins
[line 17], a corresponding bin display element of a plurality of bin display elements
[line 18], each bin display element of the plurality of bin display elements
[lines 19, 22], a corresponding bin of the plurality of bins that each bin display element of the plurality of bin display elements represents

Regarding claims 2-11, limitations regarding locations, values, sections, and bins in claims 2-11 are likewise rejected and interpreted.

Regarding claim 2, claim 2 recites “each bin display element comprises a bar of the second histogram.”  It is unclear how each bin display element comprises the same single bar of the second histogram.  For the purposes of examination, these limitations are interpreted as:
each bin display element of the plurality of bin display elements comprises a corresponding bar of a plurality of bars of the second histogram

Regarding claim 4, claim 4 recites “the bin display element that represents the bin to which the at least one adjustment mechanism corresponds.”  It is unclear this limitation is intended to relate to previously recited bins and corresponding adjustment mechanisms.  For the purposes of examination, these limitations are interpreted as:
a corresponding bin display element that represents a corresponding bin to which the at least one corresponding adjustment mechanism corresponds

Regarding claim 7, claim 7 recites “a distinct visual characteristic” and “a distinct visual characteristic that is the same as the distinct visual display element of the bin display element representing the bin to which each field characteristic indicia corresponds.”  The relationship between these elements is unclear.  For the purposes of examination, these limitations are interpreted as:
a first distinct visual characteristic 
a second distinct visual characteristic that is a same distinct visual characteristic as the first distinct visual display element

Regarding claim 8, claim 8 recites “the portion of the section of the data distribution indicator underlying each bin display element.”  It is unclear how the portion of claim 8 is intended to relate to the “portion of the section of the data distribution indicator to which the bin that each bin display element represents corresponds” and the sections of claim 1.  For the purposes of examination, this limitation is interpreted as:
a corresponding portion of a corresponding section of the data distribution indicator underlying each bin display element of the plurality of bin display elements

Regarding claim 12, claim 12 recites:
[line 4], a plurality of indicia elements on the map
[line 4], each indicia element of the plurality of indicia elements 
[line 6], the indicia element on the map 
[lines 8, 13], each indicia of the plurality of indicia
The relationship between these elements is unclear.  It is unclear whether all the different indicia limitations are intended to be the same or different indicia.  For the purposes of examination, these limitations are interpreted as:
[line 4], a plurality of indicia elements on the map
[line 4], each indicia element of the plurality of indicia elements on the map
[line 6], a corresponding indicia element on the map 
[lines 8, 13], each indicia of a plurality of indicia

Claim 12 further recites:
[line 5], one or more values of a characteristic of the agricultural field at a position of the indicia element on the map
[lines 7,12], the one or more values of the characteristic of the agricultural field represented by each indicia of the plurality of indicia
[line 10], values of the characteristic of the agricultural field
The relationship between these elements is unclear.  It is unclear whether all the different value and characteristic limitations are intended to be the same or different values and characteristics.  For the purposes of examination, these limitations are interpreted as:
[line 5], one or more values of a characteristic of the agricultural field at a position of the indicia element on the map
[lines 7,12], one or more values of a characteristic of the agricultural field represented by each indicia of the plurality of indicia
[line 10], values of the characteristic of the agricultural field

Regarding claims 13-17, limitations regarding indicia, elements, values, and characteristics in claims 13-17 are likewise rejected and interpreted.

Regarding claim 18, claim 18 recites:
[line 3], values of an agricultural characteristic across a field
[line 5], values of the agricultural characteristic across the field in the field data
[line 10], values of the agricultural characteristic
[line 12], values of the agricultural characteristic
The relationship between these elements is unclear.  It is unclear whether all the different values limitations are intended to be the same or different values.  For the purposes of examination, these limitations are interpreted as:
[line 3], values of an agricultural characteristic across a field
[line 5], values in the field data of the agricultural characteristic across the field
[lines 10, 12], second values of the agricultural characteristic

Regarding claims 2-11, 13-17, 19, and 20, claims 2-11, 13-17, 19, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20070043529 A1, published 02/22/2007).

Regarding claim 12, Johnson teaches the claim comprising:
An agricultural user interface system displayed on a display, the agricultural user interface comprising (Johnson Figs. 1-7; [0016], method is provided for updating a legend of a spatial display for use with graphical user interface of a field computer linked to one or more sensors for sensing data or information from a piece of equipment performing an agricultural operation; [0023], a graphical user interface (GUI) for the display of real-time sensor data values, and for displaying a real-time generated map of the sensor data with a corresponding map legend for an agricultural data logging system; the system comprises a field computer connected to one or more sensors, which communicate information over a communication bus whereby the sensors send measured sensor values to the field computer that are thereby recorded and a spatial representation is displayed on a display screen of the system):
a map of an agricultural field; a plurality of indicia elements on the map, each indicia element of the plurality of indicia elements indicative of one or more values of a characteristic of the agricultural field at a position of the indicia element on the map (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0027], the map consists of the points that are recorded in a log file in the file system whereby each point is located relative to one another on the screen to represent spatially the geographic location in the field of each recorded data value; the map points are displayed in a color that is defined by the value of the data and the legend settings define the color ranges);
an interactive legend indicative of the one or more values of the characteristic of the agricultural field represented by each indicia of the plurality of indicia (Johnson Figs. 1-7; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0027], the map points are displayed in a color that is defined by the value of the data and the legend settings define the color ranges; the result of these legend settings is a legend displayed beside the map that provides a color definition of each range of values; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; the color scheme can also be selected from a plurality of user-defined choices by making a selection from the Color Scheme drop down button); 
a data distribution element indicative of a data distribution of values of the characteristic of the agricultural field (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value (distribution of the field data shown on the map proximate to the legend); [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value);
and a plurality of adjustment mechanisms that are actuatable to adjust the one or more values of the characteristic of the agricultural field represented by each indicia of the plurality of indicia (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; [0045], the present invention is not limited to any particular statistical method of updating/calculating the Range Values, except to the extent disclosed herein and that the map regeneration be periodic and real-time in nature; the Range Values can be calculated based on a calculated average of the data, or upon any number of other statistical methods; other methods of selecting the Range Value can include using the standard deviation of the data, and using the natural breaks method; other methods include using a minimum data value to set a lower Range Value that would then shift the range values up or down based on any change in the minimum data value; the maximum and minimum data values could both be used to set the upper and lower Range Value limits, wherein the Range Values would be segmented therebetween; still another method of setting the Range Values would be to distribute the data values uniformly between a set or fixed number of range groups; each group would have the same number of data values therein)

Regarding claim 18, Johnson teaches the claim comprising:
A method of generating an agricultural user interface display comprising (Johnson Figs. 1-7; [0016], method is provided for updating a legend of a spatial display for use with graphical user interface of a field computer linked to one or more sensors for sensing data or information from a piece of equipment performing an agricultural operation; [0023], a graphical user interface (GUI) for the display of real-time sensor data values, and for displaying a real-time generated map of the sensor data with a corresponding map legend for an agricultural data logging system; the system comprises a field computer connected to one or more sensors, which communicate information over a communication bus whereby the sensors send measured sensor values to the field computer that are thereby recorded and a spatial representation is displayed on a display screen of the system):
receiving field data indicative of values of an agricultural characteristic across a field (Johnson Figs. 1-7; [0008], yield monitors and the like, display on a continuous basis data values received from single or multiple sensors located on an agricultural machine; [0009], systems that have the capability to record data values received from single or multiple sensors on a machine on a continuous basis are referred to as field computers; when a field computer is coupled to a global positioning system, the latitude, longitude, and elevation can be recorded with each data value at the geographic location where the value was measured; [0013], a real-time field computer to monitor the changes in the data and make adjustments to the map legend; [0016], a method for updating a legend of a spatial display for use with graphical user interface of a field computer linked to one or more sensors for sensing data or information from a piece of equipment performing an agricultural operation; [0023], the system comprises a field computer connected to one or more sensors, which communicate information over a communication bus whereby the sensors send measured sensor values to the field computer that are thereby recorded and a spatial representation is displayed on a display screen of the system; [0025], the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; the system also identifies a Field named HOME FIELD; [0027], the map consists of the points that are recorded in a log file in the file system whereby each point is located relative to one another on the screen to represent spatially the geographic location in the field of each recorded data value; [0038], more than one attribute being logged simultaneously such as yield and moisture (see Figs 1, 3););
determining a data value distribution for values of the agricultural characteristic across the field in the field data; generating a data distribution interface element indicative of the data value distribution (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value (distribution of the field data shown on the map proximate to the legend); [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value);
generating an interactive legend interface element, a portion of the interactive legend interface element associating visual indicia with values of the agricultural characteristic (Johnson Figs. 1-7; [0008], yield monitors and the like, display on a continuous basis data values received from single or multiple sensors located on an agricultural machine; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; the upper left portion of the screen shows a YIELD button that indicates that the legend and map that is being displayed is the crop yield; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; the color scheme can also be selected from a plurality of user-defined choices by making a selection from the Color Scheme drop down button);
generating adjustment mechanisms that are adjustable to modify the association of the visual indicia with values of the agricultural characteristic (Johnson Figs. 1-7; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0027], the map points are displayed in a color that is defined by the value of the data and the legend settings define the color ranges; the result of these legend settings is a legend displayed beside the map that provides a color definition of each range of values; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; the color scheme can also be selected from a plurality of user-defined choices by making a selection from the Color Scheme drop down button); 
generating a map based on the field data and the visual indicia; and displaying the user interface display comprising the map, the data distribution interface element, the interactive legend interface element, and the adjustment mechanisms on a display (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0027], the map consists of the points that are recorded in a log file in the file system whereby each point is located relative to one another on the screen to represent spatially the geographic location in the field of each recorded data value; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; the color scheme can also be selected from a plurality of user-defined choices by making a selection from the Color Scheme drop down button; [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20070043529 A1, published 02/22/2007) over Sangireddy et al. (US 20190347836 A1, published 11/14/2019), hereinafter Sangireddy in further view of Zahariev (US 20090256846 A1, published 10/15/2009).

Regarding claim 1, Johnson teaches the claim comprising:
A mobile agricultural machine comprising: elements that propel the mobile agricultural machine about an agricultural field (Johnson Figs. 1-7; [0026], a vehicle icon is displayed on the map using GPS to indicate real-time machine position in the field; [0049], the vehicle has traveled 100 meters; [0027], the map consists of the points that are recorded in a log file in the file system whereby each point is located relative to one another on the screen to represent spatially the geographic location in the field of each recorded data value);
a processor that receives field data indicative of georeferenced values of a characteristic (Johnson Figs. 1-7; [0008], yield monitors and the like, display on a continuous basis data values received from single or multiple sensors located on an agricultural machine; [0009], systems that have the capability to record data values received from single or multiple sensors on a machine on a continuous basis are referred to as field computers; when a field computer is coupled to a global positioning system, the latitude, longitude, and elevation can be recorded with each data value at the geographic location where the value was measured; [0013], a real-time field computer to monitor the changes in the data and make adjustments to the map legend; [0016], a method for updating a legend of a spatial display for use with graphical user interface of a field computer linked to one or more sensors for sensing data or information from a piece of equipment performing an agricultural operation; the method provides a field computer with a graphical user interface, at least one sensor operatively linked to the field computer, and a piece of equipment performing an agricultural operation and in operative communication with the at least one sensor for sensing data or information for display on the graphical user interface [0023], the system comprises a field computer connected to one or more sensors, which communicate information over a communication bus whereby the sensors send measured sensor values to the field computer that are thereby recorded and a spatial representation is displayed on a display screen of the system; [0038], more than one attribute being logged simultaneously such as yield and moisture (see Figs 1, 3); [0025], the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; the system also identifies a Field named HOME FIELD; [0026], a vehicle icon is displayed on the map using GPS to indicate real-time machine position in the field);
a display unit operably coupled to the processor, the display unit configured to display a user interface generated by the processor, the user interface comprising (Johnson Figs. 1-7; [0016], method is provided for updating a legend of a spatial display for use with graphical user interface of a field computer linked to one or more sensors for sensing data or information from a piece of equipment performing an agricultural operation; the method provides a field computer with a graphical user interface, at least one sensor operatively linked to the field computer, and a piece of equipment performing an agricultural operation and in operative communication with the at least one sensor for sensing data or information for display on the graphical user interface; [0023], a graphical user interface (GUI) for the display of real-time sensor data values, and for displaying a real-time generated map of the sensor data with a corresponding map legend for an agricultural data logging system; the system comprises a field computer connected to one or more sensors, which communicate information over a communication bus whereby the sensors send measured sensor values to the field computer that are thereby recorded and a spatial representation is displayed on a display screen of the system):
a map comprising a plurality of field characteristic indicia, each field characteristic indicia of the plurality of field characteristic indicia indicative of a range of values of the characteristic at the location of each field characteristic indicia in the map (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0027], the map consists of the points that are recorded in a log file in the file system whereby each point is located relative to one another on the screen to represent spatially the geographic location in the field of each recorded data value; the map points are displayed in a color that is defined by the value of the data and the legend settings define the color ranges);
a data distribution indicator representing a distribution of the values of the characteristic in the field data; and an adjustable legend comprising a plurality of bins, each bin in the plurality of bins corresponding to a section of the data distribution indicator and represented, in the user interface, by a corresponding bin display element  (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value (distribution of the field data shown on the map proximate to the legend); [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; the color scheme can also be selected from a plurality of user-defined choices by making a selection from the Color Scheme drop down button (scale adjusters); [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value (colors and range values displayed proximate to each other)
However, Johnson fails to expressly disclose a mobile agricultural machine comprising: ground engaging elements that propel the mobile agricultural machine, a processor, a display unit operably coupled to the processor.  In the same field of endeavor, Sangireddy teaches:
A mobile agricultural machine comprising: ground engaging elements that propel the mobile agricultural machine, a processor, a display unit operably coupled to the processor (Sangireddy Figs. 1-13; [0051], an agricultural apparatus 111 may have one or more remote sensors 112 fixed thereon, which sensors are communicatively coupled either directly or indirectly via agricultural apparatus 111 to the agricultural intelligence computer system 130; examples of agricultural apparatus 111 include tractors, combines, harvesters, planters, trucks, fertilizer equipment, aerial vehicles including unmanned aerial vehicles, and any other item of physical machinery or hardware, typically mobile machinery, and which may be used in tasks associated with agriculture; sensor data may consist of the same type of information as field data 106 (see [0049]); [0052], cab computer 115 comprises a compact computer, often a tablet-sized computer or smartphone, with a graphical screen display, such as a color display, that is mounted within an operator's cab of the apparatus 111; cab computer 115 may implement some or all of the operations and functions that are described further herein for the mobile computer device 104; [0057], presentation layer 134 may be programmed or configured to generate a graphical user interface (GUI) to be displayed on field manager computing device 104, cab computer 115 or other computers that are coupled to the system 130; [0120], referring first to FIG. 7A, in one embodiment, a screen display 702 comprises a main window that displays under program control a digital map image comprising a geographic map view of a field 708; display 702 may be shown in device 104 (FIG. 1) for example with supporting calculations and display generation functions performed by computer system 130; [0121], layer data may relate to any quantitative metric of interest in agronomy, including but not limited to N or other fertility metrics, elevation or other topological metrics, precipitation or other weather-related metrics, historic yield data; [0123], a key 712 is displayed in the main window near the field 708 and associates measurements of a metric with color values that are displayed for the field; [0130], display 702 could show yield of a particular crop, soil moisture or other metrics; the calculation techniques described herein in section 4 may be used to achieve daily, quasi-live or live recalculation and updating of displays)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a mobile agricultural machine comprising: ground engaging elements that propel the mobile agricultural machine, a processor, a display unit operably coupled to the processor as suggested in Sangireddy into Johnson.  Doing so would be desirable because precision agriculture involves management of agronomy on a sub-field basis (see Sangireddy [0005]).  There is an unfulfilled need in this technical area for tools that permit daily visualization of field conditions with up-to-date data relating to crop coverage or growth stage, water conditions, soil conditions and other metrics (see Sangireddy [0007]).  Additionally, the mobile application comprises an integrated software platform that allows a grower to make fact-based decisions for their operation because it combines historical data about the grower's fields with any other data that the grower wishes to compare. The combinations and comparisons may be performed in real time and are based upon scientific models that provide potential scenarios to permit the grower to make better, more informed decisions (see Sangireddy [0073]).  Additionally, the system of Sangireddy would improve the system of Johnson by providing specific vehicles that may be used in tasks associated with agriculture (see Sangireddy [0051]), thereby increasing the usefulness of the system in an agricultural setting.
However, Johnson in view Sangireddy fails to expressly each bin display element overlaying at least a portion of the section of the data distribution indicator to which the bin that each bin display element represents corresponds and sized differently than the section of the data distribution indicator to which the bin that each bin display element represents corresponds.  In the same field of endeavor, Zahariev teaches:
each bin display element overlaying at least a portion of the section of the data distribution indicator to which the bin that each bin display element represents corresponds and sized differently than the section of the data distribution indicator to which the bin that each bin display element represents corresponds (Zahariev Figs. 1-5; [0022], systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process; a graphical user interface environment is provided to a user in which results of data analysis are presented in generally accepted data representations resulting from the mathematical and/or statistical manipulation of data collected and input into the system; the generally accepted data representations include data forms which provide visual representations of the data collected; variables are coded as bands over the numeric integer values, with band cutoff points representing subjective parameters for the data analysis; [0026], the user requests a data form from the statistical analysis module 106; the user request may specify various parameters which are to be used by the statistical analysis module 106 to create the data form; the request may specify the data set to be used; the request may further specify objective parameters to apply when performing the calculations to be used; the user request may also specify a set of subjective parameters which are to be applied to the data in generating the data form; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module (colors and cutoff points representing bins overlaid on a data distribution indicator); [0039], different types of data forms may be used to present the statistical data to the user; [0043], the user may specify the subjective parameters; data form may be user specified; as shown in the figures, each bin display element overlays a corresponding section of the data distribution indicator is sized larger and with a different shape than the corresponding section of the data distribution indicator contained within the bin)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated each bin display element overlaying at least a portion of the section of the data distribution indicator to which the bin that each bin display element represents corresponds and sized differently than the section of the data distribution indicator to which the bin that each bin display element represents corresponds as suggested in Zahariev into Johnson in view of Sangireddy.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Regarding claim 2, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 1, further comprising
wherein the data distribution indicator comprises (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value (distribution of the field data shown on the map proximate to the legend); [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value; [0028], the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme (colors and range values displayed proximate to each other)) 
Zahariev further teaches:
wherein the data distribution indicator comprises a first histogram and the adjustable legend comprises a second histogram and wherein each bin display element comprises a bar of the second histogram (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module (colors and cutoff points representing bins overlaid on a data distribution indicator); see also [0022], [0026], [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the data distribution indicator comprises a first histogram and the adjustable legend comprises a second histogram and wherein each bin display element comprises a bar of the second histogram as suggested in Zahariev into Johnson in view of Sangireddy.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Regarding claim 4, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 1, further comprising:
wherein each bin in the plurality of bins bas at least one corresponding adjustment mechanism that, when actuated, modifies (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; see also [0029], [0039], [0045])
Zahariev further teaches:
modifies a height of the bin display element that represents the bin to which the at least one adjustment mechanism corresponds (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one (modifying a height of the bin); [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033-0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module; see also [0022], [0026], [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated modifies a height of the bin display element that represents the bin to which the at least one adjustment mechanism corresponds as suggested in Zahariev into Johnson in view of Sangireddy.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Regarding claim 5, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 1, further comprising:
wherein each bin, in the plurality of bins, corresponds to a field characteristic indicia of the plurality of field characteristic indicia and defines the range of values of the characteristic indicated by the corresponding field characteristic indicia (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0023], a graphical user interface (GUI) for the display of real-time sensor data values, and for displaying a real-time generated map of the sensor data with a corresponding map legend for an agricultural data logging system; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0027], the map consists of the points that are recorded in a log file in the file system whereby each point is located relative to one another on the screen to represent spatially the geographic location in the field of each recorded data value; the map points are displayed in a color that is defined by the value of the data and the legend settings define the color ranges)

Regarding claim 6, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 5, further comprising:
wherein each bin in the plurality of bins has at least one corresponding adjustment mechanism that, when actuated, modifies the section of the data distribution indicator to which the corresponding bin corresponds (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; [0045], the present invention is not limited to any particular statistical method of updating/calculating the Range Values, except to the extent disclosed herein and that the map regeneration be periodic and real-time in nature; the Range Values can be calculated based on a calculated average of the data, or upon any number of other statistical methods; other methods of selecting the Range Value can include using the standard deviation of the data, and using the natural breaks method; other methods include using a minimum data value to set a lower Range Value that would then shift the range values up or down based on any change in the minimum data value; the maximum and minimum data values could both be used to set the upper and lower Range Value limits, wherein the Range Values would be segmented therebetween; still another method of setting the Range Values would be to distribute the data values uniformly between a set or fixed number of range groups; each group would have the same number of data values therein (bins corresponding to a range of values))

Regarding claim 7, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 5, further comprising:
wherein each bin display element has a distinct visual characteristic and wherein each field characteristic indicia has a distinct visual characteristic that is the same as the distinct visual display element of the bin display element representing the bin to which each field characteristic indicia corresponds (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value)

Regarding claim 8, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 5.  Zahariev further teaches:
wherein each bin display element has an amount of transparency such that the portion of the section of the data distribution indicator underlying each bin display element is visible (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; see also [0022], [0026], [0034], [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each bin display element has an amount of transparency such that the portion of the section of the data distribution indicator underlying each bin display element is visible as suggested in Zahariev into Johnson in view of Sangireddy.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Regarding claim 9, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 1, further comprising:
wherein the user interface comprises: a bin modification element that adds or removes bins from the plurality of bins (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme)

Regarding claim 10, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 5, further comprising:
wherein the plurality of bins are initially automatically distributed (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; [0029], FIG. 3 shows a screenshot of the legend settings dialog with the automatic legend feature enabled; when the automatic legend feature is enabled, certain manual legend settings are disabled because the system will calculate these legend values itself; [0033], FIG. 5 is a flow chart that describes the logic of the present invention; when the automatic legend feature is enabled, the system continuously calculates the average of the data set that is used to generate the map; [0034], when the automatic legend is enabled, the legend is optimized based on the calculated average data value, using the existing map data; when the user returns back to the main GUI, the map is regenerated to the optimized legend; [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value)
Zahariev further teaches: 
distributed along the data distribution indicator (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; see also [0022], [0026], [0034], [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated distributed along the data distribution indicator as suggested in Zahariev into Johnson in view of Sangireddy.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Regarding claim 11, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 1, further comprising:
further comprising a sensor that senses the characteristic as the mobile agricultural machine is propelled about the field and wherein the processor receives the field data from the sensor (Johnson Figs. 1-7; [0008], yield monitors and the like, display on a continuous basis data values received from single or multiple sensors located on an agricultural machine; [0009], systems that have the capability to record data values received from single or multiple sensors on a machine on a continuous basis are referred to as field computers; when a field computer is coupled to a global positioning system, the latitude, longitude, and elevation can be recorded with each data value at the geographic location where the value was measured; [0013], a real-time field computer to monitor the changes in the data and make adjustments to the map legend; [0016], a method for updating a legend of a spatial display for use with graphical user interface of a field computer linked to one or more sensors for sensing data or information from a piece of equipment performing an agricultural operation; a field computer with a graphical user interface, at least one sensor operatively linked to the field computer, and a piece of equipment performing an agricultural operation and in operative communication with the at least one sensor for sensing data or information for display on the graphical user interface; [0023], the system comprises a field computer connected to one or more sensors, which communicate information over a communication bus whereby the sensors send measured sensor values to the field computer that are thereby recorded and a spatial representation is displayed on a display screen of the system; [0038], more than one attribute being logged simultaneously such as yield and moisture (see Figs 1, 3); [0025], the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; the system also identifies a Field named HOME FIELD; [0026], a vehicle icon is displayed on the map using GPS to indicate real-time machine position in the field; [0027], the map consists of the points that are recorded in a log file in the file system whereby each point is located relative to one another on the screen to represent spatially the geographic location in the field of each recorded data value; the map points are displayed in a color that is defined by the value of the data and the legend settings define the color ranges)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sangireddy in further view of Zahariev in further view of Watanabe et al. (US 20200311588 A1, published 10/01/2020), hereinafter Watanabe.

Regarding claim 3, Johnson in view Sangireddy in further view of Zahariev teaches all the limitations of claim 2, further comprising:
wherein each bar of the second histogram is sized differently than one or more bars of the first histogram (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], in the second histogram element 302(B), four bands 304(5)-304(8) are defined by cutoff points 307(4)-307(6); see also [0022], [0026], [0031-0034], [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each bar of the second histogram is sized differently than one or more bars of the first histogram as suggested in Zahariev into Johnson in view of Sangireddy.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.
However, Johnson in view Sangireddy in further view of Zahariev fails to expressly disclose wherein each bar of the second histogram is sized differently than one or more bars of the first histogram over which each bar of the second histogram overlays.  In the same field of endeavor, Watanabe teaches:
wherein each bar of the second histogram is sized differently than one or more bars of the first histogram over which each bar of the second histogram overlays (Watanabe Figs. 1-16; [0060], FIG. 7 is an example in which the items corresponding between the groups are superimposed on each other in a graph (see FIG. 4) that displays the number of flaw images in a histogram format for each flaw type; this display enables the operator to more easily compare data between the groups)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each bar of the second histogram is sized differently than one or more bars of the first histogram over which each bar of the second histogram overlays as suggested in Watanabe into Johnson in view of Sangireddy in further view of Zahariev.  Doing so would be desirable because this display enables the operator to more easily compare data between the groups (see Watanabe [0060]).  Additionally, the display of Watanabe would improve the displays of Johnson and Zahariev by providing a compact and easy to understand user interface that makes efficient use of available space, as compared to the display disclosed Zahariev (see Fig. 3).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Zahariev (US 20090256846 A1, published 10/15/2009) in further view of Drucker et al. (US 20140247268 A1, published 09/04/2014), hereinafter Drucker.

Regarding claim 13, Johnson teaches all the limitations of claim 12, further comprising:
wherein the interactive legend comprises a scale that spans the data distribution element and comprises a plurality of visually distinct indicia and wherein each indicia element of the plurality of indicia clement corresponds to a visually distinct indicia of the plurality of visually distinct indicia (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value; [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges; the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; [0045], the present invention is not limited to any particular statistical method of updating/calculating the Range Values, except to the extent disclosed herein and that the map regeneration be periodic and real-time in nature; the Range Values can be calculated based on a calculated average of the data, or upon any number of other statistical methods; other methods of selecting the Range Value can include using the standard deviation of the data, and using the natural breaks method; other methods include using a minimum data value to set a lower Range Value that would then shift the range values up or down based on any change in the minimum data value; the maximum and minimum data values could both be used to set the upper and lower Range Value limits, wherein the Range Values would be segmented therebetween; still another method of setting the Range Values would be to distribute the data values uniformly between a set or fixed number of range groups; each group would have the same number of data values therein (bins corresponding to a range of values))
However, Johnson fails to expressly disclose a continuous indicia that spans a width of the data distribution element and comprises a plurality of visually distinct indicia and wherein each indicia element of the plurality of indicia clement corresponds to a visually distinct indicia of the plurality of visually distinct indicia.  In the same field of endeavor, Zahariev teaches:
a continuous indicia that spans a width of the data distribution element and comprises a plurality of visually distinct indicia and wherein each indicia element of the plurality of indicia clement corresponds to a visually distinct indicia of the plurality of visually distinct indicia (Zahariev Figs. 1-5; [0022], systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process; a graphical user interface environment is provided to a user in which results of data analysis are presented in generally accepted data representations resulting from the mathematical and/or statistical manipulation of data collected and input into the system; the generally accepted data representations include data forms which provide visual representations of the data collected; variables are coded as bands over the numeric integer values, with band cutoff points representing subjective parameters for the data analysis; [0026], the user requests a data form from the statistical analysis module 106; the user request may specify various parameters which are to be used by the statistical analysis module 106 to create the data form; the request may specify the data set to be used; the request may further specify objective parameters to apply when performing the calculations to be used; the user request may also specify a set of subjective parameters which are to be applied to the data in generating the data form; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; [0030], if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], in the second histogram element 302(B), four bands 304(5)-304(8) are defined by cutoff points 307(4)-307(6); slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module; [0039], different types of data forms may be used to present the statistical data to the user; [0043], the user may specify the subjective parameters; data form may be user specified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a continuous indicia that spans a width of the data distribution element and comprises a plurality of visually distinct indicia and wherein each indicia element of the plurality of indicia clement corresponds to a visually distinct indicia of the plurality of visually distinct indicia as suggested in Zahariev into Johnson.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.
However, Johnson in view of Zahariev fails to expressly disclose a gradient.  In the same field of endeavor, Drucker teaches:
gradient (Drucker Figs. 1-8; [0008], FIGS. 3a-3e illustrates an example geographical map template and histogram template; [0022], the templates used for displays of selected data may include types such as histograms, bar charts, scatter plots, maps, and other statistical display types, or they may be custom templates, e.g., designed by the individual user, in accordance with personal preferences in display; [0024], a user may request a particular view of a selected portion of the dataset (e.g., as points on a geographical map, or as granular points in a bar chart, or stacked bar chart); [0032], in accordance with techniques discussed herein, a user may be able to data map all available visualization shape attributes (e.g., properties used for drawing each shape in a visualization) included in an example visualization system discussed herein; [0033], data mapping options may include custom palettes (e.g., for color, size, opacity, etc); gradients may be used for generating various ranges of visualization shape attributes (e.g., color gradients for selection of fine variations of colors, for example, in displaying a gradual transitioning from one color to another color, or for user selection of fine variations of colors); a range of values may be mapped to a range of colors within a gradient; [0061], many records of various datasets may be easily mapped to a temple associated with the geographical map; [0075], a combination of location within stacked bars, and various colorings of the representations of the data records (based on various attributes of the data records) may aid a viewing user in determining relationships among the records based on various attributes; see also [0069-0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a gradient as suggested in Drucker into Johnson in view of Zahariev.  Doing so would be desirable because display of visualizations of properties of very large datasets has been an area of interest for many years (see Drucker [0001]). Additionally, the system of Drucker would improve the system of Johnson and Zahariev by  providing a user-customizable data visualization (see Drucker [0022], [0024]), including custom palettes such as gradients to enable fine variations in colors, to which values in a range may be mapped (see Drucker [0032-0033]).  Such displays can aid the user in determining relationships among the records based on various attributes (see Drucker [0075]).

Regarding claim 14, Johnson in view of Zahariev in further view of Drucker teaches all the limitations of claim 13, further comprising:
wherein each of the plurality of adjustment mechanisms overlay and span across the data distribution element and extend to the continuous indicia (Zahariev Figs. 1-5; [0022], systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process; a graphical user interface environment is provided to a user in which results of data analysis are presented in generally accepted data representations resulting from the mathematical and/or statistical manipulation of data collected and input into the system; the generally accepted data representations include data forms which provide visual representations of the data collected; variables are coded as bands over the numeric integer values, with band cutoff points representing subjective parameters for the data analysis; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module (colors and cutoff point adjustment mechanisms overlaid on a data distribution indicator); see also [0026], [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each of the plurality of adjustment mechanisms overlay and span across the data distribution element and extend to the continuous indicia as suggested in Zahariev into Johnson in view of Drucker.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.
Drucker further teaches:
gradient (Drucker Figs. 1-8; [0008], FIGS. 3a-3e illustrates an example geographical map template and histogram template; [0022], the templates used for displays of selected data may include types such as histograms, bar charts, scatter plots, maps, and other statistical display types, or they may be custom templates, e.g., designed by the individual user, in accordance with personal preferences in display; [0024], a user may request a particular view of a selected portion of the dataset (e.g., as points on a geographical map, or as granular points in a bar chart, or stacked bar chart); [0032], in accordance with techniques discussed herein, a user may be able to data map all available visualization shape attributes (e.g., properties used for drawing each shape in a visualization) included in an example visualization system discussed herein; [0033], data mapping options may include custom palettes (e.g., for color, size, opacity, etc); gradients may be used for generating various ranges of visualization shape attributes (e.g., color gradients for selection of fine variations of colors, for example, in displaying a gradual transitioning from one color to another color, or for user selection of fine variations of colors); a range of values may be mapped to a range of colors within a gradient; see also [0061], [0075], [0069-0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated gradient as suggested in Drucker into Johnson in view of Zahariev.  Doing so would be desirable because display of visualizations of properties of very large datasets has been an area of interest for many years (see Drucker [0001]). Additionally, the system of Drucker would improve the system of Johnson and Zahariev by  providing a user-customizable data visualization (see Drucker [0022], [0024]), including custom palettes such as gradients to enable fine variations in colors, to which values in a range may be mapped (see Drucker [0032-0033]).  Such displays can aid the user in determining relationships among the records based on various attributes (see Drucker [0075]).

Regarding claim 15, Johnson in view of Zahariev in further view of Drucker teaches all the limitations of claim 14.  Zahariev further teaches:
wherein the continuous indicia is displayed above the data distribution element (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; [0030], if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the continuous indicia is displayed overlaid above the data distribution element; see also [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the continuous indicia is displayed above the data distribution element one another as suggested in Zahariev into Johnson in view of Drucker.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlapping bins and the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.
Drucker further teaches:
gradient (Drucker Figs. 1-8; [0008], FIGS. 3a-3e illustrates an example geographical map template and histogram template; [0022], the templates used for displays of selected data may include types such as histograms, bar charts, scatter plots, maps, and other statistical display types, or they may be custom templates, e.g., designed by the individual user, in accordance with personal preferences in display; [0024], a user may request a particular view of a selected portion of the dataset (e.g., as points on a geographical map, or as granular points in a bar chart, or stacked bar chart); [0032], in accordance with techniques discussed herein, a user may be able to data map all available visualization shape attributes (e.g., properties used for drawing each shape in a visualization) included in an example visualization system discussed herein; [0033], data mapping options may include custom palettes (e.g., for color, size, opacity, etc); gradients may be used for generating various ranges of visualization shape attributes (e.g., color gradients for selection of fine variations of colors, for example, in displaying a gradual transitioning from one color to another color, or for user selection of fine variations of colors); a range of values may be mapped to a range of colors within a gradient; see also [0061], [0075], [0069-0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated gradient as suggested in Drucker into Johnson in view of Zahariev.  Doing so would be desirable because display of visualizations of properties of very large datasets has been an area of interest for many years (see Drucker [0001]). Additionally, the system of Drucker would improve the system of Johnson and Zahariev by  providing a user-customizable data visualization (see Drucker [0022], [0024]), including custom palettes such as gradients to enable fine variations in colors, to which values in a range may be mapped (see Drucker [0032-0033]).  Such displays can aid the user in determining relationships among the records based on various attributes (see Drucker [0075]).

Regarding claim 16, Johnson in view Zahariev in further view of Drucker teaches all the limitations of claim 15, further comprising:
wherein the data distribution element comprises (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value (distribution of the field data shown on the map proximate to the legend); [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value; [0028], the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme (colors and range values displayed proximate to each other)) 
Zahariev further teaches:
wherein the data distribution element comprises a histogram (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); [0030], the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module (colors and cutoff points representing bins overlaid on a data distribution indicator); see also [0022], [0026], [0039], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the data distribution element comprises a histogram as suggested in Zahariev into Johnson in view of Drucker.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying bins on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the bins and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Regarding claim 17, Johnson in view Zahariev in further view of Drucker teaches all the limitations of claim 13, further comprising:
wherein the plurality of adjustment mechanisms comprise: a minimum reference point adjustment mechanism that can be actuated to adjust a minimum value of the data distribution to be indicated by an indicia element, of the plurality of indicia elements on the map; a maximum reference point adjustment mechanism that can be actuated to adjust a maximum value of the data distribution to be displayed on the map; and a medium reference point adjustment mechanism that can be actuated to define a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the minimum reference point adjustment mechanism and the medium reference point adjustment mechanism and a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the maximum reference point adjustment mechanism and the medium reference point adjustment mechanism (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value (continuous scale); [0028], FIG. 2 shows a screen shot of a legend setting dialog screen that is displayed by touching the display screen anywhere in the area where the legend ranges are displayed; there is a user-interface check box that toggles the automatic legend on and off; the user can edit the legend ranges manually; for a manually generated legend, the user can enter the average value for the legend ranges, the spacing of the ranges, and the number of ranges (setting minimum, maximum, and medium reference points and a number of points in between); the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme; [0029], when the automatic legend feature is enabled, certain manual legend settings are disabled because the system will calculate these legend values itself; the user can still edit the colors and number of ranges when the automatic legend feature is enabled; generally, when the automatic legend feature is enabled the system will calculate the range spacing (i.e. the span of the legend groups), however, the user is still allowed to set this feature even when automatic legend feature is enabled (first, second, and third scale adjusters that correspond to the minimum, maximum, and medial data value displayed on the map); [0039], the spacing value remains constant except in the case where one or more ranges goes below zero after the average is adjusted; the spacing is automatically adjusted to set zero as the lower limit of the bottom range; [0045], other methods include using a minimum data value to set a lower Range Value that would then shift the range values up or down based on any change in the minimum data value; a similar procedure could be used with a maximum data value; using a minimum data value to set a lower Range Value that would then shift the range values up or down based on any change in the minimum data value; the maximum and minimum data values could both be used to set the upper and lower Range Value limits, wherein the Range Values would be segmented therebetween (adjustment mechanisms to define minimum, medium, and maximum values, that define a number of the visually distinct indicia in between; see Figs. 1-4))
Zahariev further teaches:
a medium reference point adjustment mechanism, disposed between the minimum reference point adjustment mechanism and the maximum reference point adjustment mechanism, that can be actuated to define a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the minimum reference point adjustment mechanism and the medium reference point adjustment mechanism and a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the maximum reference point adjustment mechanism and the medium reference point adjustment mechanism (Zahariev Figs. 1-5; [0022], systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process; a graphical user interface environment is provided to a user in which results of data analysis are presented in generally accepted data representations resulting from the mathematical and/or statistical manipulation of data collected and input into the system; the generally accepted data representations include data forms which provide visual representations of the data collected; variables are coded as bands over the numeric integer values, with band cutoff points representing subjective parameters for the data analysis; [0026], the user requests a data form from the statistical analysis module 106; the user request may specify various parameters which are to be used by the statistical analysis module 106 to create the data form; the request may specify the data set to be used; the request may further specify objective parameters to apply when performing the calculations to be used; the user request may also specify a set of subjective parameters which are to be applied to the data in generating the data form; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; [0030], if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module; [0039], different types of data forms may be used to present the statistical data to the user; [0043], the user may specify the subjective parameters; data form may be user specified; as shown a minimum point adjustment mechanism, maximum point adjustment mechanism, and a medium reference point adjustment mechanism, disposed between the minimum reference point adjustment mechanism and the maximum reference point adjustment mechanism, that can be actuated to define a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the minimum reference point adjustment mechanism and the medium reference point adjustment mechanism and a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the maximum reference point adjustment mechanism and the medium reference point adjustment mechanism (see Figs. 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a medium reference point adjustment mechanism, disposed between the minimum reference point adjustment mechanism and the maximum reference point adjustment mechanism, that can be actuated to define a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the minimum reference point adjustment mechanism and the medium reference point adjustment mechanism and a number of the visually distinct indicia, of the plurality of visually distinct indicia, available for values of the data distribution between the maximum reference point adjustment mechanism and the medium reference point adjustment mechanism as suggested in Zahariev into Johnson.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s actuatable points on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the reference points and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Zahariev (US 20090256846 A1, published 10/15/2009).

Regarding claim 19, Johnson teaches all the limitations of claim 18, further comprising:
wherein displaying the data distribution interface element component comprises: generating a display indicative of the data value distribution and displaying the display (Johnson Figs. 1-7; [0024], the GUI generally is comprised of three segments: (1) a data view that shows the measured and calculated values in real-time; (2) a plan view spatial map showing details such as yield, moisture levels, or applied rate in a graphical color-coded format; and (3) an area for changing system settings or controlling machine operating parameters; [0025], FIG. 1 shows a complete view of the main GUI showing the map legend on the upper left portion of the screen shot, a spatial map in the upper center portion of the screen shot, data display items in the center right portion of the screen shot, and the system and machine controls in the bottom portion of the screen shot; the map legend consists of a plurality Range Values centered about an Average Value, which is the average of the data set; each Range Value has its own unique color or grayscale associated with it; the map displays the particular Range Value color on the map when the data for the particular attribute being monitored falls within that Range Value (distribution of the field data shown on the map proximate to the legend); [0041], the number of Range Values and the spacing could be determined by the standard deviation of the data set, whereby the number of ranges is determined by how tightly grouped the data points are; the maximum number of ranges would be determined by using a minimum spacing threshold setting either set by the user or held fixed by the system; [0042], range Values are determined such that the data points within each Range Value have minimal deviation from the mean of the data points falling within each Range Value; [0028], the combination of these settings generates the Range Values that will be displayed and associated with a particular color scheme (colors and range values displayed proximate to each other)) 
However, Johnson fails to expressly disclose wherein displaying the data distribution interface element component comprises: generating a histogram indicative of the data value distribution and displaying the histogram.  In the same field of endeavor, Zahariev teaches:
wherein displaying the data distribution interface element component comprises: generating a histogram indicative of the data value distribution and displaying the histogram (Zahariev Figs. 1-5; [0022], systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process; a graphical user interface environment is provided to a user in which results of data analysis are presented in generally accepted data representations resulting from the mathematical and/or statistical manipulation of data collected and input into the system; the generally accepted data representations include data forms which provide visual representations of the data collected; variables are coded as bands over the numeric integer values, with band cutoff points representing subjective parameters for the data analysis; [0026], the user requests a data form from the statistical analysis module 106; the user request may specify various parameters which are to be used by the statistical analysis module 106 to create the data form; the request may specify the data set to be used; the request may further specify objective parameters to apply when performing the calculations to be used; the user request may also specify a set of subjective parameters which are to be applied to the data in generating the data form; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; [0030], if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module; [0039], different types of data forms may be used to present the statistical data to the user; [0043], the user may specify the subjective parameters; data form may be user specified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein displaying the data distribution interface element component comprises: generating a histogram indicative of the data value distribution and displaying the histogram are aligned with the data they represent in the data distribution as suggested in Zahariev into Johnson.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s histogram display better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the ranges and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Regarding claim 20, Johnson in view of Zahariev teaches all the limitations of claim 19.  Zahariev further teaches:
wherein displaying the interactive legend interface element comprises: overlaying the interactive legend interface element on the data distribution interface element (Zahariev Figs. 1-5; [0029], FIGS. 3A-3C provide an example of a graphical user interface 300 which allows the user to modify subjective parameters; the graphical user interface 300 includes a first histogram element 302(A) and a second histogram element 302(B); the aggregate variables coded into bands 304 in the histograms 302; thus, in the first histogram element 302(A), four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user; [0030], if a cutoff point 307 is moved from one line in the values bar 309(A) to the immediately adjacent line, the value associated with the cutoff point changes by value of one; [0031], slider control elements are positioned on the axis of each histogram element 302, and movement of each control 307 causes its associated cutoff 305 point to be moved as well, thereby modifying the subjective parameters used in the data analysis; [0033], it is to be noted that each band 304 in the histograms 302 may be visually differentiated from neighboring bands by utilizing different colors or shading in order to better illustrate the current cutoff points 305; the crosstab 306 may be similarly color-coded to provide a better visual context in which to view the data analysis presented therein; [0034], when any one of the cutoff points 305 is modified, the data form 306 is immediately updated to provide immediate feedback to the user; an example of this process is provided in FIG. 3B; as shown in the figure, the new parameters are sent to the statistical analysis module (colors and cutoff points representing bins overlaid on a data distribution indicator); see also [0039], [0043)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein displaying the interactive legend interface element comprises: overlaying the interactive legend interface element on the data distribution interface element as suggested in Zahariev into Johnson.  Doing so would be desirable because subjective parameter values are often modified and manipulated several times during the data analysis process, leading to an iterative data analysis process through which conclusions are drawn. Existing data analysis systems and methods do not adequately account for the iterative nature of testing hypotheses in data analysis (see Zahariev [0009]).  Certain embodiments disclosed herein provide systems and methods which allow users to specify changes in subjective data parameters during and/or throughout a data analysis process, and thereby quickly and easily test additional hypotheses without requiring additional collection of data.  The band cutoff points may be displayed to the user as slider controls which allow the user to easily and quickly manipulate the subjective parameters to specify cut-point locations, and to immediately see the effect on analysis and statistics to allow for quick and easy testing of `what-if` scenarios without requiring an off-line analysis step (see Zahariev [0022]).  Additionally, the system of can be customized according to user-selected data forms, data, and parameters (see Zahariev [0026], [0043]).  Additionally, Zahariev’s overlaying ranges on the data distribution indicator better illustrates the current cutoff points (see Zahariev [0033]).  Additionally, the system of Zahariev would improve the system of Johnson providing the user a visual, easy to understand relationship between the ranges and distribution of the underlying data, thereby better enabling the user to make informed adjustments to the legend.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-20.  The correction to claims 1, 3-7, 10, 12-14, 16-18, and 20 have been approved, and the previous objections to claims 1, 3-7, 10, 12-14, 16-18, and 20 are respectfully withdrawn.  The corrections to claim 6, 14, and 15 has been approved, and the previous rejections to claims 6, 14, and 15 under 35 U.S.C. 112(b) are withdrawn; however, the claims stand rejected under 35 U.S.C. 112(b).
Regarding claims 1-16, Applicant respectfully submits that a person of ordinary skull in the art, particularly reading the specification, would understand the noted claimed terms to have sufficiently definite meanings as the names for the structures that perform the respective function (see remarks pp. 8-9).  Examiner respectfully disagrees. Claim limitations “ground engaging elements that propel the mobile agricultural machine about an agricultural field” and “a data distribution element indicative of a data distribution of values of the characteristic” use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Consequently, these claim limitations are being interpreted under 35 U.S.C. 112(f).
Regarding independent claim 1, the Applicant alleges that Johnson in view of Sangireddy in further view of Zahariev as described in the previous Office action, does not explicitly teach an adjustable legend comprising a plurality of bins, each bin in the plurality of bins corresponding to a section of the data distribution indicator and represented, in the user interface, by a corresponding bin display element, each bin display element overlaying at least a portion of the section of the data distribution indicator to which the bin that each bin display element represents corresponds and sized differently than the section of the data distribution indicator to which the bin that each bin display element represents correspond, as has been amended to the claim.  Applicant further alleges that the shading/colors of Zahariev is not “sized differently than the section of the data distribution indicator to which the bin that each bin display element represents corresponds” as recited in independent claim: 1. As can be seen in Zahariev (for example FIGS. 3A-3C) the shading/color fills and is thus sized the same as the section of the histogram 302 (see remarks pp. 10-11).  Examiner respectfully disagrees.
As discussed in the rejection above, Johnson is considered to teach an adjustable legend comprising a plurality of bins corresponding to a section of the data distribution indicator and represented, in the user interface. by a corresponding bin display element (Johnson Figs. 1-7; [0024-0025], [0028], [0041-0042]).  Zahariev clarifies each bin display element overlaying at least a portion of the section of the data distribution indicator to which the bin that each bin display element represents corresponds and sized differently than the section of the data distribution indicator to which the bin that each bin display element represents corresponds (Zahariev Figs. 1-5; [0022], [0026], [0029-0034], [0039], [0043]).  Specifically Zahariev discloses four bands 304(1)-304(4) are defined by cutoff points 307(1), 307(2) and 307(3) which represent subjective parameters chosen by the user ([0030]).  The visible bins defined by the cutoff points are sized differently (larger, rectangular shaped) than the section of the data distribution indicator to which the bin that each bin display element represents corresponds (smaller, histogram shaped).  Thus, Johnson in view of Sangireddy in further view of Zahariev is considered tot each claim 1.
Regarding independent claim 12, the Applicant alleges that Johnson as described in the previous Office action, does not explicitly teach amended claim 12.  Applicant further alleges the “setting dialog screen” is a separate display that is surfaced based upon “touching the display screen”. Accordingly, applicant submits that Johnson fails to teach “An agricultural user interface displayed on a display, the agricultural user interface comprising: a map ... a plurality of indicia elements on the map ... an interactive legend ... a data distribution element ... and a plurality of adjustment mechanisms..." as recited in amended independent claim 12.  Examiner respectfully disagrees.  
As discussed in the rejection above, Johnson is considered to teach An agricultural user interface displayed on a display, the agricultural user interface comprising: a map, a plurality of indicia elements on the map, an interactive legend, a data distribution element, and a plurality of adjustment mechanisms (Johnson Figs. 1-7; [0016], [0023-0028], [0041-0042], [0045]).  The map, the plurality of indicia elements on the map, the interactive legend, the data distribution element, and the plurality of adjustment mechanisms are all provided by the user interface of Johnson.  While Johnson does disclose a user may touch the display screen to display the legend setting dialog screen, the claims do not require that all elements be initially concurrently displayed.  Thus Johnson’s user interface comprising the map, the plurality of indicia elements on the map, the interactive legend, the data distribution element, and the plurality of adjustment mechanisms are considered to teach claim 12.
Similar arguments have been presented for claim 18 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-11, 13-17, 19, and 20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 12, and 18.  However, as discussed above, Johnson in view of Sangireddy in further view of Zahariev is considered to teach claim 1 and Johnson is considered to teach claims 12 and 18.  Consequently, claims 2-11, 13-17, 19, and 20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (US 20150046862 A1) see Figs. 1-6 and [0028].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143